DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 01/05/2022, in which, claims 1-26, are pending. Claim 1 is independent. Claims 2-26, are dependent.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No.11250146. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the application and the prior art are obvious variations of one another. 
Specifically, main claim 1 of the instant application, read on the patented claims 1 of the patented application respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences between the instant claims and the patented claims are obvious variations of one another. 
The instant claim 1, is broader than the patented claim 1, as indicated below:
Claim 1 of the instant application “a logic circuitry package for a replaceable print apparatus component, the logic circuitry package comprising: logic circuitry that is addressable via a first address and a second, reconfigurable address, wherein the package is to: participate in a first validation process based on communications sent to the first address; and participate in a second validation process based on communications sent to the second address”.
Claim 1 of the patented application 1.” a logic circuitry package for a replaceable print apparatus component, the logic circuitry package comprising: logic circuitry that is addressable via a first address and a second, reconfigurable address, the second, reconfigurable address being reconfigurable between a default address and at least one different address, the logic circuitry including print apparatus component characteristics data and a first key for cryptographic authentication of data being communicated, wherein the first key is related to a second key for cryptographic authentication stored on the print apparatus; wherein the logic circuitry package is to: participate in a first validation process based on communications sent to the first address by sending a cryptographically authenticated response that includes the characteristics data encrypted using the first key and at least one of a message authentication code or a session key identifier derived from at least one of the first key or the second key; and participate in a second validation process based on communications sent to the second address by sending validation responses including a bitstream that is not encrypted using the first key and not accompanied by a message authentication code or session key identifier; wherein the logic circuitry package is I2C compatible using I2C compatible addresses; and wherein, in response to a first command indicative of a task and a first time period sent to the first address, the logic circuitry package is accessible via at least one second address for a duration based on the time period”.

Referring to the differences of the claims, the current claim 1, is broad enough to read on the patented claim 1. The deference is using a broad terms and wording of instant claim 1, are not patentably distinct from each other because the differences between the application and the prior art are obvious variations of one another. 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to be modified to have the same way as the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677